Exhibit 10.5

 

AMENDED AND RESTATED

LEASE FOR INDUSTRIAL/MANUFACTURING SPACE

(Main Facility)

 

THIS INDENTURE OF LEASE (this “Lease”) is made and entered into as of this 1st
day of May, 2010 by and between City Centre, L.L.C., a Wisconsin limited
liability company, party of the first part, and hereinafter referred to as
“Landlord,” and Tower Tech Systems Inc., a Wisconsin corporation, party of the
second part, and hereinafter referred to as “Tenant.”

 

WHEREAS:

 

A.            Landlord owns that certain land in the City of Manitowoc,
Wisconsin shown on the site plan attached hereto as Exhibit A (the “Site Plan”),
and commonly known as the “Peninsula”.

 

B.            Landlord and Tenant entered into that certain January 1, 2005
Lease for Industrial/Manufacturing Space, relating to that premises commonly
known as 101 S. 16th Street, in the City of Manitowoc, Wisconsin (as
subsequently amended, the “Original Lease”).

 

C.            Landlord and Tenant are desirous of amending and restating the
terms and conditions of the Original Lease as set forth herein.

 

WITNESSETH:

 

This Lease amends and restates, and supersedes in its entirety, the Original
Lease, effective as of the date hereof.

 

1.             DESCRIPTION OF PREMISES.  The Main Premises, Area A, Area C1 and
Area D shall be referred to collectively as the “Premises”:

 

(a)           Main Premises.  Landlord demises and leases unto the Tenant, and
the Tenant does hereby hire and rent from the Landlord, the premises identified
as the “Main

 

--------------------------------------------------------------------------------


 

Premises” on the Site Plan (excluding, however, building #222 situated therein)
upon the terms and conditions hereinafter specifically set forth.   The Main
Premises contains 389,000 square feet, more or less, and the buildings within
the Main Premises contain 176,538 square feet, more or less.  The Main Premises
is commonly known as 100 S. 16th Street, in the City of Manitowoc, Wisconsin.

 

(c)           Area A.  Landlord demises and leases unto the Tenant, and the
Tenant does hereby hire and rent from the Landlord, the premises identified as
the “Area A” on the Site Plan upon the terms and conditions hereinafter
specifically set forth, for the purposes of staging Tenant’s materials and
inventory, access to the Railroad Spur described below, and related uses. 
Landlord shall retain the right to use the portion of Area A not occupied by
Tenant, so long as Landlord’s use does not interfere with Tenant’s permitted use
of Area A.  Area A contains 155,000 square feet, more or less.

 

(d)           Area C1 and Area D.  Landlord demises and leases unto the Tenant,
and the Tenant does hereby hire and rent from the Landlord, the two premises
identified as the “Area C1” and “Area D” on the Site Plan upon the terms and
conditions hereinafter specifically set forth, for the purposes of employee
parking.  Landlord shall retain the right to use the portion of Area C1and Area
D not occupied by Tenant, so long as Landlord’s use does not interfere with
Tenant’s permitted use of Area C1 and Area D.  Area C1 contains 32,500 square
feet, more or less, and Area D contains 18,400 square feet, more or less.

 

1a.           RAILROAD SPUR.

 

(a)           Railroad Spur Easement.  Upon the request of Tenant, Landlord
agrees to execute and deliver a railroad spur easement in a reasonable form,
granting an easement for spur track purposes over and across that certain
property identified as the “50’ Railroad Spur” on

 

2

--------------------------------------------------------------------------------


 

the Site Plan, which property is partially located within the Premises and
partially located on certain adjacent property owned by Landlord (the “Rail Spur
Easement”).

 

(b)           Construction and Operation of Railroad Spur.  Tenant, at its sole
cost and expense, may build a railroad spur track (the “Railroad Spur”) within
the Railroad Spur Easement Area described in the Railroad Spur Easement.  The
Railroad Spur shall be used exclusively by Tenant, except that Tenant may grant
a related entity which controls Tenant, is controlled by Tenant, or is under
common control with Tenant, including but not limited to R. B. A. Inc., a
Wisconsin corporation, access to the Railroad Spur Easement Area to utilize the
Railroad Spur.  Landlord shall have no right to revenues, if any, derived by
Tenant from the Railroad Spur.  Notwithstanding the foregoing, to the extent
that Tenant owns the Railroad Spur, Tenant will transfer its interest in the
Railroad Spur to Landlord upon the earlier to occur of: i) the termination of
the Lease or ii) Tenant ceasing operations at the Premises for a period of
ninety (90) days or more, except in the case of a fire or other casualty,
governmental action or other cause beyond Tenant’s reasonable control.  Tenant
through its operation of the Railroad Spur shall not permit the blockage of
access to the City Centre facilities via Center Street or access to the south
overhead doors of building #323.

 

(c)           Governmental Approvals.  Landlord shall cooperate and join in any
applications necessary in order to obtain the necessary governmental approvals
for the Railroad Spur, at no cost to Landlord.

 

1b.           PORT FACILITY.  Landlord, at its sole cost and expense, shall use
its best efforts to obtain port of entry clearance for “The Peninsula” port (the
“Port Facility”), which is located adjacent to the Premises.  Tenant at its sole
cost and expense, shall pay all security costs associated its use of the Port
Facility, including but not limited to security at the gate to the Port

 

3

--------------------------------------------------------------------------------


 

Facility, to the extent such security is required by applicable governmental
laws, rules or regulations.   Landlord may retain any and all revenues derived
from operation of the Port Facility.  Notwithstanding the foregoing, Tenant
shall be permitted to utilize the Port Facility at no cost to Tenant, only on
Tenant’s rented Premises.  Tenant or people that Tenant hires shall cause no
damage to property or seawall.  If there is any such damage, Tenant is
responsible to repair the damage at its expense.

 

2.             TERM OF LEASE. The original term of this Lease shall commence on
the date hereof, and end at midnight on December 31, 2014.  The Tenant is
granted five (5) options to renew this Lease.  Each option is for five (5) years
beginning at the end of the lease period just ended.  The Tenant must give a six
(6) month written notice prior to the end of any lease period stating that the
Tenant wishes to exercise the next option period.

 

3.             RENTAL.  The Tenant shall pay to the Landlord at 100 Maritime
Drive, Suite 3C, Manitowoc, Wisconsin 54220, or at such other place as the
Landlord shall from time to time designate in writing, rental computed as
follows commencing as of the date hereof:

 

(a)           Base Year Rent.  Rent shall be payable as follows:

 

Premises

 

Per Month

 

Per Year

 

Main Premises (excluding Bldg. #222)

 

$

44,134.50

 

$

529,614.00

 

Area A, Area C1 and Area D

 

$

3,545.11

 

$

42,541.32

 

Total

 

$

47,679.61

 

$

572,155.32

 

 

This annual rent is a base year rent which includes 100% of the base year Real
Estate taxes and building insurance (2008).  Notwithstanding the foregoing, for
the month of May 2010 only, the parties hereby agree that the rent shall be
$79,940.29.

 

(b)           Additional Rent.  Any other monetary obligations of the Tenant
contained herein shall be considered additional rent and shall be paid as the
same becomes due.

 

4

--------------------------------------------------------------------------------


 

(c)           Penalty for Late Rent.  Should Tenant pay rent later than the
seventh (7th) day of any month during the term of this Lease, the Tenant agrees
to pay a late fee of One Hundred Dollars ($100.00) per day.

 

(d)           Option Period Rent.  The rent during any option period shall be
the base rent for the prior lease year times the increase in the rate of
inflation based on the Consumer Price Index (CPI) for each prior year since the
last increase.

 

4.             USE OF PREMISES.  The Premises shall be used by the Tenant for
manufacturing and related purposes.

 

5.             OBLIGATIONS OF LANDLORD.

 

(a)           Maintenance and Repair.  Landlord, at its expense, shall maintain
the roof of the buildings and outside walls in good condition of repair and
maintenance, and shall keep and maintain the exterior of said building and the
common areas in good, sightly, and reasonably attractive condition.  Provided,
however, that the Landlord shall not be obligated and the Tenant shall be
obligated to make any repairs made necessary by the fault or negligence of the
Tenant its employees, clients, or invitees, unless such repairs are covered by
the Landlord’s or Tenant’s insurance contracts, in which case the Tenant shall
only be responsible for the costs of repair in excess of the proceeds of the
Landlord’s or Tenant’s insurance contract.

 

(b)           Guarantee of Tenant’s Peaceful Possession.  If and while the
Tenant shall and does perform all and singular the covenants herein agreed to be
performed by the Tenant, the Landlord shall and does hereby warrant and defend
the Tenant in the enjoyment and peaceful possession of said Premises during the
term of this Lease or any renewal thereof.

 

(c)           Insurance Coverage.  During the term of this Lease or any renewal
thereof, the Landlord shall procure and maintain, at its expense, fire insurance
with extended

 

5

--------------------------------------------------------------------------------


 

coverage endorsement, with Tenant named as an Additional Named Insured, and in
the full replacement value of said building, and shall deliver a certificate
evidencing such insurance to Tenant.  Provided, however, that the Landlord shall
not be obligated to insure the fixtures furnished and other equipment installed
in the Premises by the Tenant and/or owned by the Tenant.  The Landlord shall
carry adequate public liability insurance covering its ownership of said
Premises, and shall carry adequate public liability insurance covering said
building, parking lot, sidewalks, and other common areas.  Such policies of
insurance must be written with insurance carriers rated by A.M Best Company as A
IIIV or better, and admitted to write insurance in the State of Wisconsin. Such
insurance shall not be cancelled, discontinued, or altered without thirty (30)
days written notice to the Tenant.

 

The parties acknowledge that Tenant procured and maintained property insurance
for the Premises at its expense prior to January 20, 2009, although such
insurance was a Landlord obligation under the Original Lease.  From and after
such date Landlord has and shall continue to procure and maintain the insurance
required pursuant to this Section 5(c).

 

(d)           Real Property Taxes.  From and after the date hereof, Year 2008
Real Estate Taxes (ending 12/31/08) shall be considered the “Base Year Taxes”. 
Landlord will pay that portion of Tenant’s real estate tax liability each year. 
Each subsequent year from and after the date hereof, Tenant shall pay
forty-seven and 7/10 percent (47.7%) of any increase over the base year real
estate taxes and special Improvement taxes assessed or levied, and Landlord
shall pay the remainder of such taxes.  Said payment is due within thirty (30)
days of receipt of said bill against the entire property known as the City
Centre Peninsula and Wollmer Street property.

 

The parties acknowledge that prior to the date hereof, Year 2007 Real Estate
Taxes (ending 12/31/07) were the applicable Base Year Taxes under the Original
Lease, and as

 

6

--------------------------------------------------------------------------------


 

of the date hereof Landlord has not yet collected Tenant’s portion of any
increase in the applicable Base Year Taxes from January 1, 2008 through
December 31, 2008, as provided under the Original Lease.  Because the applicable
taxes decreased from 2007 to 2008, no payment is due from Tenant to Landlord
relating to such taxes.

 

(e)           Removal of Snow.  Tenant, at its expense, shall keep the
sidewalks, doorways, loading and parking area, and any material storage
reasonably free of ice and snow.

 

6.             OBLIGATIONS OF TENANT.

 

(a)           Payment of Rentals.  The Tenant shall pay at the time and in the
manner heretofore specified the rents herein reserved and such rental shall be
payable at 100 Maritime Drive, Suite 3C, Manitowoc, Wisconsin 54220, or at such
other place as the Landlord shall from time to time designate in writing.

 

(b)           Heating, Cooling, Electrical and Fire Sprinklers.  The Tenant
shall provide, install and maintain the necessary facilities and equipment to
provide heating, cooling, electrical, and fire sprinkler systems for the
Premises as Tenant deems necessary.  The Tenant shall pay for all energy costs
for heating and cooling the Premises.  Tenant shall also provide and maintain
the necessary electrical facilities and services as required by Tenant’s
business at Tenant’s expense.  To the best of Landlord’s knowledge, no changes
are required by applicable governmental laws, rules or regulations to the fire
sprinkler systems for the Premises now or in the future, and Landlord has not
received any notice of any potential changes required by applicable governmental
laws, rules or regulations.

 

(c)           Utilities.  The Tenant shall pay for all electric power, sewer,
and water consumed upon the Premises for any purpose whatsoever.  Separate
electric meters shall be

 

7

--------------------------------------------------------------------------------


 

installed by the Tenant so as to accurately meter electric current consumed on
the Premises.  Tenant shall be obligated to install, maintain and replace all
required lighting fixtures and bulbs.

 

(d)           Interior Decorating.  Tenant, at its expense, shall keep the
Premises clean and neat and in a reasonably attractive condition.  All
decorations of the Premises other than the original decorations shall be at the
Tenant’s expense.  Tenant may also renovate the exterior of the Premises with
the permission of the Landlord.

 

(e)           Maintenance of Interior.  Tenant at its expense, shall maintain
the interior of the Premises, including all walls, floors, ceilings, hallways
and bathrooms.  Tenant shall keep said Premises neat, clean and orderly,
providing the staff necessary to keep the Premises in the condition required in
this Lease.

 

(f)            Personal Property Taxes.  Tenant shall, at its expense, pay all
personal property taxes when said taxes are due.

 

(g)           Additional Outside Areas.  Any other outside areas within the
Premises utilized by Tenant shall be maintained by Tenant throughout the term of
this Lease.

 

(g.1)        Cranes.  Tenant shall have the obligation to repair and maintain
the overhead cranes in the Premises at Tenant’s cost.  Tenant will keep all such
cranes in good operating condition throughout the term of this Lease and the
same will be in good operating condition on the last day of this Lease,
reasonable wear and tear and damage from insured casualty excepted.

 

(h)           Signs.  Tenant shall have the right to erect a sign on the
exterior portion of the building, and signage on the interior of the building,
provided, however, that any such sign and its location shall first be approved
by Landlord prior to installation, which approval shall not be unreasonably
withheld.

 

8

--------------------------------------------------------------------------------


 

(i)            Surrender Possession on Termination of Lease.  Tenant, upon
termination of this Lease, in any manner, will surrender to Landlord possession
of the Premises in good condition and repair, ordinary wear and tear excepted,
and loss through fire and other insurable risk excepted, and will deliver up the
keys to the Landlord.  Should Tenant holdover with or without Landlord’s
consent, this Lease shall continue under the same terms and conditions contained
herein, but shall become a month-to-month tenancy.

 

(j)            Use of Premises.  Tenant shall not allow said Premises to be used
for any purpose that will increase the rate of insurance thereon, nor for any
purpose other than that of preparation of and distribution of steel products and
related uses, nor shall Tenant permit said Premises to be used for any unlawful
or immoral purposes or for any purpose that will injure the reputation of the
Premises, and Tenant will not use or keep in or about the Premises any article
or item which would in any way affect the validity of the standard fire
insurance policy of the State of Wisconsin.

 

(k)           Alterations.  Tenant shall not permit any alterations of or upon
any part of the Premises except with the written consent of Landlord, which
consent shall not unreasonably be withheld.  All alterations and additions to
the Premises made by Tenant shall remain for the benefit of Landlord, unless
otherwise provided in said consent.

 

(l)            Permit No Mechanic’s Liens.  Tenant shall promptly pay for any
work done in or about the Premises contracted by Tenant, and will not permit or
suffer any mechanic’s liens to attach to the Premises as a result thereof, and
shall promptly cause any claim for any such lien to be released, or to secure
the Landlord to its satisfaction in the event the Tenant desires to contest any
such claim.

 

9

--------------------------------------------------------------------------------


 

(m)          Landlord’s Access.  The Tenant shall allow the Landlord or its
agents or employees access to the exterior portions of the Premises at all
times, and the interior portions of the Premises at all reasonable times upon
prior notice, and in the event of an emergency for the purpose of examining the
Premises or to make any needful repairs or alterations of the Premises.  During
the last six (6) months of the term of this Lease or any renewal term, the
Landlord may show the Premises to prospective tenants, provided such showing
does not unreasonably interfere with the Tenant’s use of the Premises.

 

(n)           Termination on Bankruptcy.  If the Tenant shall be adjudged
bankrupt, or if a judgment is rendered against the Tenant in such an amount as
to render Tenant insolvent and incapable of meeting the obligations of Tenant
hereunder, and such judgment or order is not appealed from, or if the Tenant
shall make an assignment for the benefit of creditors, or a receiver shall be
appointed for Tenant by a court of competent jurisdiction and said order
appointing receiver is not appealed from by the Tenant, this Lease shall
immediately terminate, and the Landlord shall have the right to recover the
Premises.  Provided, however, if in any of such events Tenant is not in default
under the terms of this Lease, the Landlord may not terminate this Lease and may
not recover the Premises.

 

(o)           Tenant’s Insurance.  The Tenant agrees to carry and pay the
premiums for commercial general liability insurance, insuring itself and the
Landlord against injury to property, person, or loss of life arising out of the
use and occupancy of the Premises, with limits of at least $1,000,000 per
occurrence and $2,000,000 in the aggregate; Tenant may meet its insurance
obligations hereunder through an umbrella policy with limits of at least
$8,000,000. Landlord shall be named as “Additional Named Insured” on both
policies. Tenant shall furnish to the Landlord as may be requested from time to
time, a certificate of said insurance (referencing

 

10

--------------------------------------------------------------------------------


 

both policies). Such policies of insurance must be written with insurance
carriers rated by A.M Best Company as A IIIV or better, and admitted to write
insurance in the State of Wisconsin. Tenant shall not cancel, discontinue, or
alter said insurance without thirty (30) days written notice to the Landlord.

 

(p)           Hazardous Substances — Reportable Uses.

 

(1)           Hazardous Substances.  Defined:  “Hazardous Substances” means any
material or substance: (i) defined as a “hazardous substance” pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. 
Section 9601 et seq.) and amendments thereto and regulations promulgated
thereunder, to the extent such amendments and regulations are in effect on the
date hereof, (ii) containing gasoline, oil, diesel fuel or other petroleum
products, (iii) defined as a “hazardous waste” pursuant to the Federal Resource
Conservation and Recovery Act (42 U.S.C.  Section 6901 et seq.) and amendments
thereto and regulations promulgated thereunder, to the extent such amendments
and regulations are in effect on the date hereof, (iv) containing
polychlorinated byphenyls (PCB’s), (v) containing asbestos, (vi) radioactive,
(vii) biologically dangerous, or (viii) the presence of which requires
investigation, reporting or remediation under any federal, state or local
statute, regulation, ordinance or policy or which is defined as a “hazardous
waste” or “hazardous substance” under any federal, state or local statute,
regulation or ordinance in effect on the date hereof, and any toxic, explosive,
corrosive or otherwise hazardous substance, material or waste, which is
regulated by any federal, state or local governmental authority.

 

(2)           Reportable Uses Require Consent. The term “Hazardous Substance” as
used in this Lease shall mean in addition to those items stated above in
Paragraph 6(p)(1), any product, substance, chemical, material or waste whose
presence, nature, quantity

 

11

--------------------------------------------------------------------------------


 

and/or intensity of existence, use, manufacture, disposal, transportation,
spill, release, or effect, either by itself or in combination with other
materials expected to be on the Premises is either (i) potentially injurious to
the public health, safety or welfare, the environment or the Premises,
(ii) regulated or monitored by any governmental authority, or (iii) a basis for
liability of Landlord to any governmental agency or third party under any
applicable statute or common law theory.  Hazardous Substance shall include, but
not be limited to, hydrocarbons, petroleum, gasoline, crude oil or any products,
by-products or fractions thereof.  Tenant shall not engage in any activity in,
on or about the Premises which constitutes a Reportable Use (as hereinafter
defined) of Hazardous Substances without the express written consent of Landlord
(consent not to be unreasonably withheld) and compliance in a timely manner (at
Tenant’s sole cost and expense) with all applicable law.

 

(3)           Indemnification.  Tenant shall indemnify, protect, defend and hold
Landlord, its agents, employees, lenders and ground lessor, if any, and the
Premises, harmless from and against any and all loss of rents and/or damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, permits and
attorneys and consultants fees arising out of or involving any Hazardous
Substance or storage container brought onto the Premises by or for Tenant or
under Tenant’s control.  Tenant’s obligation shall include, but not be limited
to, the effects of any contamination or injury to person, property or the
environment created by Tenant, and the cost of investigation (including
consultant’s and attorney’s fees and testing), removal, remediation, restoration
and/or abatement thereof, or of any contamination therein involved, and shall
survive the expiration of earlier termination of this Lease.  No termination,
cancellation or release agreement entered into by Landlord and Tenant shall
release Tenant from its obligations

 

12

--------------------------------------------------------------------------------


 

under this Lease with respect to Hazardous Substances or storage tanks, unless
specifically so agreed by Landlord in writing at the time of such agreement.

 

7.             GENERAL PROVISIONS.

 

(a)           If the building of which the Premises are a part shall be totally
destroyed or materially damaged by fire, the elements, or other cause, Tenant
shall have the option to terminate this Lease by giving to Landlord written
notice of termination within thirty (30) days after such destruction.  If Tenant
does not elect to terminate this Lease, the Landlord shall rebuild, reconstruct,
or repair the Premises as closely as reasonably possible to their original
condition.  Said rebuilding, reconstruction, or repairing shall commence
immediately after proper adjustment is made by the Landlord’s insurers, and in
any event, within ninety (90) days after the destruction, and shall be completed
as expeditiously as possible.

 

(b)           If the building of which the Premises are a part is partially
destroyed or damaged by fire, elements, or other cause (partially destroyed for
purposes of this Lease being defined as twenty-five percent (25%) of the
building’s appraised value or less), the Landlord shall repair and rebuild the
Premises as reasonably close to their original condition as possible.  Such
repairing and rebuilding shall commence immediately after proper adjustment is
made upon the Landlord’s insurance contracts, or in any event, within thirty
(30) days after the destruction, and shall be completed as expeditiously as
possible.

 

(c)           If during the term of this Lease or any renewal term the Premises
shall be so damaged by fire, the elements, or other cause not attributable to
the Tenant, so as to make the Premises completely or materially untenantable by
the Tenant, then and in that event the rent shall completely abate until the
Premises have been so restored, so that the Tenant may again occupy the same for
the carrying on of its business.  If a part of the Premises are rendered

 

13

--------------------------------------------------------------------------------


 

untenantable, the rent shall be prorated on a per diem basis and apportioned in
accordance with the part of the Premises which is usable by the Tenant until the
damaged part is again ready for Tenant’s occupancy.

 

(d)           In all cases, allowance shall be made for reasonable delay caused
by adjustment of insurance loss, strikes, labor difficulties or any cause beyond
Landlord’s reasonable control.

 

8.             LANDLORD’S REMEDIES.  All rights and remedies of the Landlord
herein enumerated shall be cumulative and none shall exclude any other right or
remedy allowed by law, to wit:

 

(a)           If the Tenant defaults in any payment of rent, and such default
continues for fifteen (15) days after Landlord’s written notice thereof to
Tenant, or if Tenant defaults in the prompt and full performance of any other
provision of this Lease and such default continues for thirty (30) days after
Landlord’s written notice thereof to Tenant, the Landlord, at its option, may
terminate this Lease and Tenant’s right to possession of the Premises.  Landlord
shall not be required to provide more than two (2) written notices of default
during each “lease year” of this Lease.  After the cure of the second notice of
default hereunder, Tenant shall be deemed to know when Tenant is in default and
no additional notice is required for the remainder of such lease year.  Lease
year shall be defined as each period of time falling between May 1st and
April 30th during the term of this Lease.

 

(b)           Upon any termination of this Lease, whether by lapse of time or
otherwise.  or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately and deliver possession thereof to Landlord, and the Tenant
hereby grants to the Landlord free and full license to enter into and

 

14

--------------------------------------------------------------------------------


 

upon the Premises in any such event, with or without process of law, and to
repossess the Premises, and to expel or remove Tenant or any others who may be
occupying or within the Premises, and to remove any and all property therefrom,
using such force as may be necessary without being deemed guilty of trespassing,
eviction, or forcible entry or detainer, and without releasing Landlord’s rights
to rent or any other right given to the Landlord by this Lease or by operation
of law.

 

(c)           If the Tenant abandons the Premises or otherwise entitles Landlord
so to elect to terminate, and Landlord elects to terminate Tenant’s right to
possession only, without terminating the Lease, Landlord may at Landlord’s
option, enter into the Premises, remove Tenant’s property and other evidences of
tenancy, and take and hold possession thereof without such entry and possession
terminating the Lease or releasing Tenant, in whole or in part, from Tenant’s
obligation to pay the rent hereunder for the full term.  Upon and after entry
into possession without termination of this Lease, Landlord shall use its best
effort to relet the Premises or any part thereof for the account of Tenant to
any person, firm, or corporation other than Tenant for such rent, for such time
and upon such terms as Landlord in Landlord’s sole discretion shall determine. 
Landlord shall not be required to accept any tenant offered by Tenant or to
observe any instructions given by Tenant about such reletting.  In any such
case, Landlord may make repairs in or to the Premises and redecorate the same to
the extent deemed by Landlord necessary or desirable, and Tenant shall, upon
demand, pay the cost thereof, together with Landlord’s expenses of the
reletting.  If the consideration collected by Landlord upon any such reletting
for Tenant’s account is not sufficient to pay monthly the full amount of the
rent reserved in this Lease, together with the costs of repairs, redecorating,
and Landlord’s expenses, Tenant shall pay to Landlord the amount of each monthly
deficiency upon demand; and if the

 

15

--------------------------------------------------------------------------------


 

consideration so collected from any such resetting is more than sufficient to
pay the full amount of the rent reserved herein, together with the costs and
expenses of Landlord, Landlord, at the end of the stated term of the Lease,
shall account for the surplus to Tenant.

 

9.             ASSIGNMENT OR SUBLETTING.  The Tenant may not assign this Lease,
or sublet all or any portion of the Premises without the written consent of the
Landlord, which consent shall not be unreasonably withheld.  Notwithstanding the
foregoing, Tenant may assign this Lease, or sublet all or any portion of the
Premises, to any entity that controls, is controlled by or is under common
control with Tenant, without the consent of Landlord

 

10.           WAIVER OF SUBROGATION.  Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause-of-action against the other, its agents,
officers, directors, partners, shareholders or employees, for any loss or damage
that may occur to the Premises, or any improvements thereto, or any property of
such party therein, by reason of fire, the elements or any other cause which
could be insured against under the terms of a standard fire and extended
coverage insurance policies, regardless of cause or origin, including negligence
of the other party hereto, its agents, officers or employees, and covenants that
no insurer shall hold any right of subrogation against such other party.

 

11.           SAVE HARMLESS CLAUSE - TENANT.

 

The Tenant agrees that it will at all times protect indemnify, save, and keep
harmless the Landlord against and from any and all claims arising out of or from
any accidents or other occurrences on or about the Premises causing injury to
any person or persons or property (including but not limited to any injuries
indirectly or directly caused by lack of security), whomsoever or whatsoever and
due directly or indirectly to negligent use of the Premises or any

 

16

--------------------------------------------------------------------------------


 

part thereof by said Tenant, its employees, agents, or invitees.   The Landlord
agrees that it will at all times protect indemnify, save, and keep harmless the
Tenant against and from any and all claims arising out of or from any accidents
or other occurrences on or about the Premises causing injury to any person or
persons or property, whomsoever or whatsoever and due directly or indirectly to
negligent use of the Premises or any part thereof by said Landlord, its
employees, agents, or invitees.

 

12.           LANDLORD’S RIGHT TO MORTGAGE.  The Tenant’s rights under this
Lease are and shall always be subordinate to the lien of any mortgage or
mortgages now or hereafter placed upon the land and building of which the
Premises are a part, and to all advances hereafter made from time to time upon
the security thereof, provided, however, that as long as the Tenant is not in
default under the terms of this Lease beyond any applicable cure period, it may
continue in possession of the Premises under the terms of this Lease.  Tenant
shall cooperate with the Landlord in furnishing.  any information Landlord’s
mortgagee shall reasonably request.

 

13.           PARTIES BOUND.  Each provision hereof shall extend to and shall,
as the case might requite, bind and Inure to the benefit of the Landlord and
Tenant and their respective heirs, legal representatives, successors, and
assigns, provided that this Lease shall not inure to the benefit of any
assignee, transferee, or successor of the Tenant except upon the written consent
of the Landlord (except as otherwise provided in Section 9 above).

 

14.           LANDLORD’S LIABILITY FOR DAMAGES.  The Landlord shall not be
liable for any damage to any property at any time stored or kept in said
Premises or building from water, rain, snow or flooding which may leak, issue,
or flow from or into any part of said building, which is Landlord’s
responsibility to repair, unless previous written notice shall have

 

17

--------------------------------------------------------------------------------


 

been given by Tenant to Landlord of the necessity of the repairs, and Landlord
has unreasonably delayed making repairs.

 

15.           NOTICES.  Any notice required or permitted under this Lease shall
be deemed sufficiently given or served if sent by registered mail to Tenant at
the Premises and to Landlord at the address then fixed for the payment of rent,
and either party may by like notice at any time and from time to time, designate
a different address to which notices shall be sent.  Notices given in accordance
with these provisions shall be deemed received when mated.  A copy of any notice
to Tenant shall be delivered to the following address: Broadwind Energy, Inc.,
47 E. Chicago Avenue, Suite 332, Naperville, IL 60540, Attn: General Counsel.

 

16.           MISCELLANEOUS.  No waiver of any default by Tenant hereunder shall
be implied from any omission by Landlord to take any action on account of such
default if such default persists or is repeated and no express waiver shall
affect any default other than the default specified in the express waiver, and
then only for the time and to the extent therein stated.  One or more waivers of
any covenant, term, or condition of this Lease by Landlord shall not be
construed as a waiver of a subsequent breach of the same covenant, term, or
condition.  The invalidity or unenforceability of any provision hereof shall not
affect or impair any other provisions.  The laws of the State of Wisconsin shall
govern the validity, performance, and enforcement of this Lease.  The headings
of the several paragraphs contained herein are for convenience only and do not
define, limit, or construe the contents of such articles.  The necessary
grammatical changes required to make the provisions apply to individuals,
singular or plural, males or females, corporations or partnerships, shall be in
each case assumed as though in each case expressed.

 

18

--------------------------------------------------------------------------------


 

17.           DEFAULT OF EITHER PARTY.  If either party hereto should be in
default under any provisions of this Lease (except in the payment of rent as
aforesaid) the other party, prior to exercising any option arising upon such
default, shall provide the defaulting party with written notice of such default
and the defaulting party shall have thirty (30) days in which to remedy such
default, unless a shorter time be provided elsewhere in this Lease, in which
case the shorter time shall apply; provided, however, that if any such default
cannot be remedied by the defaulting party with reasonable diligence within said
thirty (30) days, the defaulting party may have such additional time as may,
under the circumstances, be reasonably necessary to remedy such default,
provided, further, that this option shall not apply to the payment of any rent
reserved hereunto the Landlord.

 

18.           SEVERABILITY.  If any portion of this agreement shall be found to
be illegal, invalid, or have the enforcement of its terms otherwise restricted
by a court of competent jurisdiction, the remainder of this agreement shall
nevertheless remain in full force and effect

 

19.           AUTHORITY.  All persons executing this document warrant and
represent that they have the appropriate corporate or organizational authority
required to bind the parties to this Lease.

 

The remainder of this page is intentionally blank.

 

19

--------------------------------------------------------------------------------


 

LANDLORD:

 

TENANT:

 

 

 

CITY CENTRE, L.L.C.

 

TOWER TECH SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Christopher C. Allie

 

By:

/s/ Jesse E. Collins, Jr.

 

Name: Christopher C. Allie

 

 

Name: Jesse E. Collins Jr.

 

Its: Agent

 

 

Its: Group President

 

 

 

By:

/s/ Peter C. Allie

 

 

 

 

Name: Peter C. Allie

 

 

 

 

Its: Agent

 

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF THE PREMISES

 

(see attached)

 

21

--------------------------------------------------------------------------------